DETAILED ACTION
This Office Action is in response to the amendment filed 12/20/2021.  Claims 1-20 are pending in this application.  Claims 1, 16, and 11 are independent claims.  This Office Action is made final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

As per Claim 11, it recites storing a plurality of entries comprising coefficients defining a power series, comparing a floating point value to start values stored in a control register set, determine a range corresponding to the floating point value based on the comparison, selecting an entry based on the determined range, and evaluating a power series approximation defined by the selected set of coefficients at the floating point value.
Under Prong One of Step 2A of the USPTO current eligibility guidance, the claim recites a process that, under its broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  The steps of performing numerical comparison(s), determining a range corresponding to a floating point value, and evaluating a power series approximation comprise performing mathematical calculations and applying mathematical relationships.  Moreover, storing entries/coefficients, storing start values, and selecting an entry based on a determination covers performance of the steps in the mind, or with pen and paper.  For instance, a plurality of coefficients (i.e. a memory storing entries) may be written with pen and paper, and selecting an entry is simply a decision process that may clearly be performed in the mind.  Moreover, the same analysis applies to storing values in “a control register set”, as the claim fails to incorporate such element(s) into a computer or computing hardware.  As claimed, storing values in “a control register set” may comprise writing numerical values with pen and paper.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” and “Mental Processes” grouping(s) of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  In particular, the claim fails to recite any additional elements, and is purely abstract.  Thus, the claim is directed to an abstract idea.
Under Step 2B, as discussed above, the claim does not include additional elements and therefore cannot amount to significantly more than the judicial exception.  Accordingly, Claim 11 is not patent-eligible under 35 U.S.C. 101.

As per Claims 12-15, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above.  The claims are dependent on Claim 11, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.  Claims 12-15 recite further mathematical limitations or limitations that may be performed in the mind without reciting any additional elements that make the claim(s) any less abstract, impose meaningful limits on practicing the abstract idea, or are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mahurin et al. (US 2018/0081634) in view of Nogueira et al. (US 2013/0339564).

As per Claim 1, Mahurin discloses a processor comprising: a memory comprising a lookup table to store a plurality of entries of a plurality of ranges, an entry of the plurality of entries associated with a portion of a particular range of input values, and comprising a set of coefficients defining a power series approximation (Abstract and Figures 1-2 and Paragraphs 0006, 0015-0016 and 0018-0024, a data store 118 comprises one or more lookup tables, each table storing a plurality of values for a particular coefficient an in a plurality of ranges, wherein the coefficients define the approximating polynomial                         
                            p
                            
                                
                                    x
                                
                            
                            =
                            
                                
                                    a
                                
                                
                                    0
                                
                            
                            +
                            
                                
                                    a
                                
                                
                                    1
                                
                            
                            x
                            +
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            +
                            …
                            +
                            
                                
                                    a
                                
                                
                                    n
                                
                            
                            
                                
                                    x
                                
                                
                                    n
                                
                            
                        
                     which is a power series);  and an arithmetic engine comprising circuitry to: select a first entry of the plurality of entries based on a portion of the determined rage that corresponds to the floating point input value, and calculate an output value by evaluating the power series approximation defined by the set of coefficients of the first entry at the floating point input value (Figures 1-2 and Paragraphs 0018-0024 and 0039, coefficient determination circuitry 114 and computation circuitry 116 selects an interval based on determining the floating-point input x is a point within the input range corresponding to said interval, e.g. based on msb’s of x, and uses the Horner method to calculate the approximating polynomial corresponding to the set of coefficients a0, a1, a2 etc. of the interval).
Mahurin does not explicitly disclose a control register set comprising a plurality of start values corresponding to the plurality of ranges, and determining a range corresponding to a floating point input value by comparing the floating point input value to at least two of the plurality of start values corresponding to the plurality of ranges.
However, Mahurin discloses a plurality of start values corresponding to the plurality of ranges, and determining a range corresponding to a floating point input value (Paragraph 0017, each input range is defined by a start value and stop value, i.e. between zero and one, wherein the circuit necessarily determines the input range corresponding to the input x).
Furthermore, Nogueira teaches a lookup-table based function approximation circuit, comprising a control register set comprising a plurality of start values corresponding to the plurality of ranges, and determining a range corresponding to a floating point input value by comparing the floating point input value to at least two of the plurality of start values corresponding to the plurality of ranges (Abstract and Figures 3-1,4 and Paragraphs 0027, 0031-0032, 0054, 0057 and 0071, a plurality of threshold values, i.e. start values, that define the plurality of input ranges are stored in registers 320-2 – 320-n, wherein the comparator compares the input value e.g. “7” to threshold T2=4 and to threshold T3=12 in order to determine that the input “7” falls in the second range).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to combine architectural aspects of Nogueira’s circuit with the lookup-table based function approximation circuit taught by Mahurin because it provides circuitry implementation(s) for determining the input range as required by Mahurin, and because Nogueira’s circuitry implementation(s) are fast and efficient in terms of power consumption and have a small physical footprint (Nogueira, Paragraphs 0064 and 0066).

As per Claim 2, Mahurin discloses the processor of claim 1, the arithmetic engine to: select a second entry of the plurality of entries based on a determination that a second floating point input value is within a portion of the range of input values that is associated with the second entry; and calculate a second output value by evaluating the power series approximation defined by the set of coefficients of the second entry at the second floating point input value (Paragraph 0028, a second approximation for an input in a second range is calculated using the same coefficient table lookup and calculation process). 

As per Claim 3, Mahurin discloses the processor of claim 1, wherein the evaluated power series approximation is a0+a1x+a2x2, wherein x is the floating point input value and a0, a1, and a2 are the set of coefficients of the first entry (Paragraphs 0004, 0015 and 0039, the approximation evaluates a lower-order polynomial,                         
                            p
                            
                                
                                    x
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        0
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            a
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            x
                                        
                                        
                                            n
                                        
                                    
                                
                            
                        
                    , which may be a second-order polynomial, i.e. a0+a1x+a2x2, wherein x may be a floating point value). 

As per Claim 4, Mahurin discloses the processor of Claim 1, wherein the range is a first range of a plurality of ranges (Paragraph 0017).
Mahurin does not explicitly disclose that the arithmetic engine is to determine that the floating point input value is within the first range by comparing the floating point input value to a plurality of start values of the plurality of ranges.
However, Nogueira discloses the range is a first range of a plurality of ranges, and wherein the arithmetic engine is to determine that the floating point input value is within the first range by comparing the floating point input value to a plurality of start values of the plurality of ranges (Figures 3-1,4 and Paragraphs 0027, 0031-0032, 0054, 0057 and 0071, there are e.g. three ranges, wherein the comparator compares the input value e.g. “7” to threshold T2=4 and to threshold T3=12 in order to determine that the input “7” falls in the second range).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to combine architectural aspects of Nogueira’s circuit with the lookup-table based function approximation circuit taught by Mahurin because it provides circuitry implementation(s) for determining the input range as required by Mahurin, and because Nogueira’s circuitry implementation(s) are fast and efficient in terms of power consumption and have a small physical footprint (Nogueira, Paragraphs 0064 and 0066).

As per Claim 5, Mahurin and Nogueira each disclose the processor of Claim 4, wherein the memory is to store a second plurality of entries, each entry of the second plurality of entries associated with a portion of a second range of input values (Mahurin, Paragraphs 0006, 0015-0016 and 0018-0024, each lookup table stores plurality of coefficient values for a plurality of input ranges;  Nogueira, Paragraph 0031, the lookup table stores a plurality of values for each of a plurality of ranges).  Moreover, Mahurin discloses each entry of the plurality of second entries comprising a set of coefficients defining a power series approximation (Paragraphs 0006, 0015-0016 and 0018-0024, the coefficients define the approximating polynomial                         
                            p
                            
                                
                                    x
                                
                            
                            =
                            
                                
                                    a
                                
                                
                                    0
                                
                            
                            +
                            
                                
                                    a
                                
                                
                                    1
                                
                            
                            x
                            +
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            +
                            …
                            +
                            
                                
                                    a
                                
                                
                                    n
                                
                            
                            
                                
                                    x
                                
                                
                                    n
                                
                            
                        
                     which is a power series).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to combine architectural aspects of Nogueira’s circuit with the lookup-table based function approximation circuit taught by Mahurin because it provides circuitry implementation(s) for determining the input range as required by Mahurin, and because Nogueira’s circuitry implementation(s) are fast and efficient in terms of power consumption and have a small physical footprint (Nogueira, Paragraphs 0064 and 0066).

As per Claim 6, Mahurin discloses the processor of claim 1, wherein the selection of the first entry is further based on a determination that a request specifies a first unary function of a plurality of unary functions executable by the arithmetic engine (Figure 1-2 and Paragraphs 0013-0018, an instruction specifies a nonlinear function to be executed by the processor/transformation circuitry/computation circuitry, wherein the function may be trigonometric, logarithmic, exponential, etc.). 

As per Claims 11-13 and 15, they recite method(s) comprising the same limitations as the processor(s) of Claims 1-3 and 6.  Thus, Claims 11-13 and 15 are rejected under the same rationale as presented in the rejections of Claims 1-3 and 6 above.

As per Claim 14, Mahurin discloses the method of claim 11, further comprising storing a second plurality of entries, each entry of the second plurality of entries associated with a portion of a second range of input values, each entry of the plurality of second entries comprising a set of coefficients defining a power series approximation (Figure 1 and Paragraphs 0016-0017, e.g. a first plurality of intervals corresponding to an input range from 0 to 2 comprising first input range from 0 to 1 and second range from 1 to 2, and a second plurality of intervals corresponding to an input range from 2 to 4 comprising first range from 2 to 3 and second range from 3 to 4).

Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mahurin in view of Nogueira, and in view of Mangnall et al. (US 2020/0201601).

As per Claim 7, Mahurin discloses the processor of claim 6, wherein the arithmetic engine is to: responsive to a request specifying a second unary function of the plurality of unary functions, evaluate a power series approximation on the second floating point input, wherein the power series approximation is defined by coefficients retrieved from the memory based on the second floating point input (Paragraphs 0013-0015, a first, second, third, fourth etc. instruction specifies a nonlinear function to be approximated using the same coefficient table lookup and calculation process). 
Mahurin and Nogueira do not explicitly disclose extracting a mantissa from a floating point input responsive to a request specifying a unary function of the plurality of unary functions; and evaluating an approximation on the extracted mantissa exclusive of an exponent and sign of the second floating point input. 
However, Mangnall teaches extracting a mantissa from a floating point input responsive to a request specifying a unary function of the plurality of unary functions; and evaluating an approximation on the extracted mantissa exclusive of an exponent and sign of the second floating point input (Abstract and Figures 3, 4, 6, 9 and Paragraphs 0041-0043 and 0083, function approximation is performed with a floating point input wherein the input is unpacked, i.e. separated into sign, exponent, and mantissa fields, and the mantissa is used for table lookup and subsequent multiply-add calculation).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to combine the function approximation system taught by Mangnall in view of Nogueira with the function approximation system of Mahurin because it provides reasonable internal complexity and minimizes execution time (Mangnall, Paragraph 0035).

As per Claim 9, Mahurin discloses the processor of claim 1, wherein the range is a first range of a plurality of ranges associated with a unary function, and the arithmetic engine is to: determine that a second floating point input is within a second range of the plurality of ranges (Paragraphs 0016-0017, 0023-0024 and 0028).
Mahurin and Nogueira do not explicitly disclose determining that the second range is specified to operate in a constant mode; and output a constant associated with the second range as a second output value. 
However, Mangnall teaches determining that the second range is specified to operate in a constant mode; and output a constant associated with the second range as a second output value (Paragraphs 0046-0049, some ranges output constant values, e.g. logistic(x)=0.5, when it is determined a floating point input falls within those ranges).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to combine the function approximation system taught by Mangnall in view of Nogueira with the function approximation system of Mahurin because it provides reasonable internal complexity and minimizes execution time (Mangnall, Paragraph 0035).

As per Claim 10, Mahurin discloses the processor of claim 1, wherein the range is a first range of a plurality of ranges associated with a unary function, and the arithmetic engine is to: determine that a second floating point input is within a second range of the plurality of ranges (Paragraphs 0016-0017, 0023-0024 and 0028).
Mahurin and Nogueira do not explicitly disclose determining that the second range is specified to operate in an identity mode; and output the second floating point input as a second output value.
However, Mangnall teaches determining that the second range is specified to operate in an identity mode; and output the second floating point input as a second output value (Paragraphs 0046-0049, some ranges output the floating point input value itself, e.g. tan(x)=x, when it is determined the floating point input falls within those ranges).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to combine the function approximation system taught by Mangnall in view of Nogueira with the function approximation system of Mahurin because it provides reasonable internal complexity and minimizes execution time (Mangnall, Paragraph 0035).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.

Response to Amendment
In the previous non-final Office action, Claim 16 was indicated as allowed.  However, a rejection of Claim 16 was inadvertently included in the claim rejections under 35 U.S.C. 102.  Claim 16 is allowed for the reasons presented in the previous Office action, and the claim rejection has been removed.

Response to Arguments
Regarding 35 U.S.C. 101, Applicant has amended claims 1 and 11 and request reconsideration of the corresponding claim rejections.
As amended, Claim 1 is patent-eligible under 35 U.S.C. 101.  The claim comprises a processor comprising a memory, a particular lookup table, a control register set, and arithmetic engine circuitry, along with details and/or particular actions that are practically applied to the recited circuitry.  Thus, the claim recites a particular machine and meaningful limitations that constitute a practical application of any abstract idea recited in the claim.
However, Claim 11 does not contain such particular circuitry.  For this reason and the reasons presented in the corresponding claim rejection above, Claim 11 remains patent ineligible under 35 U.S.C. 101.

Regarding 35 U.S.C. 102, Applicant argues that the reference by Mahurin fails to disclose the newly added limitations regarding the “control register set” and the “start values”, e.g. in Claim 1.
The Examiner respectfully notes that Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
However, with respect to the newly added limitations, the Examiner is persuaded that Mahurin alone does not disclose “a control register set comprising a plurality of start values corresponding to the plurality of ranges” and “comparing the floating point input value to at least two of the plurality of start values corresponding to the plurality of ranges”, but a new ground(s) of rejection is made in view of Mahurin and Nogueira.  See e.g. the rejection of Claim 1 above under 35 U.S.C. 103. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182